DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-5, filed May 4, 2022, with respect to Claims 1-15 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-15 has been withdrawn. 
Applicant’s arguments, see pages 4-5, filed May 4, 2022, with respect to Claims 1 and 15 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1 and 15 has been withdrawn. 

Allowable Subject Matter
Claims 2, 3, 5, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach apparatuses for supporting a two-wheeled vehicle on a structural part (such as a transporting platform or trailer), the apparatus including the combination of, inter alia:
a fork receiving element having two recesses for receiving the forks of the two-wheeled vehicle, the fork receiving element being a horizontally oriented bar having the two spaced apart recesses that allow the fork receiving element to fit around the forks;
an axle support element for supporting the apparatus on an axle of the front wheel of the two-wheeled vehicle, the axle support element including a lockable bolt that passes through a hollow axle of the two-wheeled vehicle;
at least two connecting elements for connecting the fork receiving element to the axle support element, the connecting elements being vertical posts having respective recesses/through holes for receiving the axle support element/bolt and being releasably connected to the fork receiving element; and 
at least two means for attaching lashing elements, the lashing attaching means being located at a distance from the recesses in the connecting elements for receiving the axle support element/bolt, and the lashing attaching means being used with lashings to secure the apparatus to the structural part;
wherein
the lashing attaching means are located on the connecting elements closer to the fork receiving element (Claim 1);
OR
the fork receiving element has two parts and the recesses are formed in a semi-circular shape (Claim 5);
OR
the connecting element has respective recesses for adaptation to the shape of the fork (Claim 13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /LYNN E SCHWENNING/ Primary Examiner, Art Unit 3652